UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
POWERMAT TECHNOLOGIES, LTD.,                              :                         1/2/2020
                                                          :
                                        Plaintiff,        :
                                                          :        19-cv-878 (VSB)
                      -against-                           :
                                                          :             ORDER
BELKIN INTERNATIONAL INC.,                                :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 3, 2019, I held a telephone conference on a discovery dispute raised by the

parties in a letter motion dated November 22, 2019, (Doc. 65). At that conference, I directed the

parties to meet and confer on extending the discovery deadlines and on whether Defendant

would produce certain unit sales data. On December 19, 2019, the parties submitted a letter

indicating that they had been unable to resolve this issue and making alternate proposals. (Doc.

69.)

        In addition, on December 20, 2019, Defendant filed a motion for leave to file an amended

answer and counterclaims, supported by a redacted memorandum of law and an exhibit filed

under seal. (Docs. 70–72.) Defendant did not seek permission to file redacted and/or sealed

materials and did not supply full copies of these documents to me, but did file a full set of these

materials under seal with the Sealed Records Department of the Southern District of New York.

        Defendant is advised that Rule 5B of my Individual Rules and Practices in Civil Cases

requires any parting wishing to file a submission in redacted form must publicly file a letter

request to do so, and must separately submit a full set of the documents to my chambers,
highlighting the material to be redacted. Once approval is given, the party is then to file the

sealed documents with the Sealed Records Department.

       On December 23, 2019, Plaintiff filed a letter motion for an extension of time until

January 13, 2020, to file its opposition to Defendant’s motion. (Doc. 73.) Defendant consents.

       Accordingly, it is hereby:

       ORDERED that the parties are to adhere to the following discovery schedule:

               •   All fact discovery shall be completed by April 13, 2020. Belkin shall produce

                   document discovery and testimony concerning its sales data no later than 30

                   days before the end of the fact discovery deadline, and a witness to testify on

                   the same matters no later than 15 days before the end of the fact-discovery

                   deadline, unless I rule in favor of Defendant on the limitation of liability issue

                   by March 1, 2020.

               •   Expert disclosures are due by April 20, 2020.

               •   Expert reports by May 4, 2020.

               •   Rebuttal expert reports are due by June 5, 2020.

               •   Expert depositions are due by June 22, 2020.

               •   Any motions on the adequacy of expert discovery are due by July 7, 2020.

               •   The post-discovery conference will be held on July 24, 2020, at 11 a.m.

       IT IS FURTHER ORDERED that by January 10, 2020, Defendant is directed to submit

unredacted text-searchable versions of its materials in support of its motion to amend its answer

and counterclaims, with redacted content highlighted, by e-mail to

BroderickNYSDChambers@nysd.uscourts.gov. At such time as Defendant files a reply in

further support of its motion, it shall supply two courtesy copies of the entire set of motion
papers, with redacted content highlighted, in accordance with Rule 4E of my Individual Rules

and Practices in Civil Cases.

          IT IS FURTHER ORDERED that Plaintiff’s request for an extension of time until

January 13, 2020 to file its opposition to Defendant’s motion is GRANTED.

          The Clerk of Court is respectfully directed to terminate the gavels at Documents 65, 69,

and 73.

SO ORDERED.

Dated: January 2, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
